Citation Nr: 0716152	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-00 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Board notes that this case was previously before the 
Board in February 2005.  At that time, the Board denied 
entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, and entitlement to special monthly 
compensation based on loss of use of a creative organ.  The 
Board also remanded the issues of entitlement to service 
connection for hypertension and peripheral vascular disease 
of the lower extremities, claimed as secondary to the 
service-connected diabetes.  The veteran appealed the Board's 
denial of his claim for a higher initial rating for diabetes 
mellitus to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in December 2006, the 
Court vacated the portion of the Board's February 2005 
decision denying an initial evaluation in excess of 20 
percent for diabetes mellitus, and remanded that issue to the 
Board for development consistent with the Order.  

The Board notes that subsequent to the February 2005 remand, 
in a November 2006 rating decision, the RO granted service 
connection for peripheral vascular disease of the lower 
extremities, thereby resolving that remanded issue.  

The remanded issue of entitlement to service connection for 
hypertension has since been returned to the Board for further 
appellate action.

The issue of entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus is addressed in the 
REMAND that follows the order section of this decision.


FINDING OF FACT

Hypertension  was not present within one year of the 
veteran's discharge from service and is not etiologically 
related to the veteran's service-connected diabetes.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
duty, its incurrence or aggravation during such service may 
not be presumed, and it is not proximately due to or the 
result of the veteran's service-connected diabetes.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for hypertension.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in March 2005, subsequent to its 
initial adjudication of the claim.  The veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating and effective date for service connection 
for hypertension by letter dated in March 2006.  Following 
the provision of the required notice and the completion of 
all indicated development of the record, the RO readjudicated 
the veteran's claim in November 2006.  There is no indication 
or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had VCAA notice been provided at an earlier time.  

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that his claimed hypertension had its onset during his period 
of military service or was manifested within a year of his 
discharge from service.  In fact, there is no medical 
evidence of the disorder until 30 years after the veteran 
left military service.  The Board's discussion will focus on 
the veteran's claim of entitlement to service connection on a 
secondary basis.  In essence, the veteran believes that his 
hypertension was caused or aggravated by his service-
connected diabetes mellitus.  

The veteran has been diagnosed with hypertension, and he is 
already service connected for diabetes mellitus.  The 
question which must be answered by the Board is whether the 
veteran's hypertension is proximately due to, or the result 
of, his service-connected diabetes mellitus.  A VA physician 
examined the veteran in April 2005, and stated the opinion 
that the veteran had essential hypertension, and that there 
was "no evidence that it results from his service-connected 
diabetes mellitus."  There is no medical opinion of record 
that purports to relate the veteran's hypertension to his 
diabetes mellitus.  

In essence, the evidence of a nexus between the veteran's 
hypertension and his diabetes mellitus is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

In an Order dated in December 2006, the Court remanded the 
claim of entitlement to an initial disability rating higher 
than 20 percent for diabetes mellitus, instructing the Board 
that it must obtain a medical opinion on "whether the 
appellant needs or needed to regulate his activities due to 
his service-connected diabetes mellitus."  

Accordingly, this issue is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his diabetes mellitus during the period of 
this claim, or the identifying information 
and any necessary authorization to enable 
VA to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected diabetes mellitus.  The claims 
folders must be made available to and 
reviewed by the examiner.  

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should specifically indicate 
whether the veteran's diabetes currently 
requires or previously required insulin, 
restriction of his diet, regulation of his 
activities, and whether it has caused 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or 
visits to a diabetic care provider, and 
the frequency of any such hospitalizations 
or visits.  The examiner should also 
identify any complications of the 
veteran's diabetes.

If it is found that the veteran's diabetes 
necessitates the regulation of his 
activities, the examiner should describe 
the type and degree of regulation that is 
required.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


